Case 2:19-cv-00046-JLB-NPM Document 96 Filed 11/04/20 Page 1 of 1 PageID 2262




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

NICOLE BARILLA, LOIS KERR, CHARLES
MCDONALD, and SUSAN SAVAGE, on
behalf of themselves and others similarly
situated,

             Plaintiffs,

v.                                              Case No.: 2:19-cv-00046-JLB-NPM

SETERUS, INC., and NATIONSTAR
MORTGAGE LLC, as successor in interest to
Seterus, Inc.,

             Defendants.
                                         /

                                        ORD ER

      The parties have reached an agreement in principle to settle this case on a

class-wide basis. (Doc. 95.) They further represent that they will file the proposed

agreement by December 17, 2020. Accordingly, it is ORDERED:

      1.     The case is STAYED until further order of the Court.

      2.     No later than December 17, 2020, the parties shall either provide the

Court with the information necessary to seek settlement approval under Federal Rule

of Civil Procedure 23(e) or file a joint report on the status of the settlement.

      ORDERED in Fort Myers, Florida, on November 4, 2020.
